           Case MDL No. 2942 Document 456 Filed 06/05/20 Page 1 of 11



                   BEFORE THE UNITED STATES JUDICIAL PANEL ON
                           MULTIDISTRICT LITIGATOIN

 IN RE: COVID-19 BUSINESS                         )
 INTERRUPTION PROTECTION                          )
                                                               MDL DOCKET NO. 2942
 INSURANCE LITIGATION                             )
                                                  )

               RESPONSE IN OPPOSITION TO MOTIONS TO TRANSFER

       Plaintiffs Homestate Seafood, LLC (ALND/2:20-cv-00649) and Rinnigade Art Works

(MA/1:20-cv-10867) (collectively “Plaintiffs”), by and through their undersigned counsel, hereby

oppose both the Motion to Transfer (Initial) (Dkt. 1) and the Second Motion to Transfer (Dkt. 4)

all COVID-19 Business Interruption Protection Insurance cases into a single multidistrict

litigation. In opposition to these motions, Plaintiffs state as follows:

                                          BACKGROUND

       Section 1407 requires, at a minimum, that the following criteria be met before any actions

are transferred in connection with the creation of an MDL proceeding: (l) the actions must share a

common question of fact; (2) the transfer must be for the convenience of the parties and witnesses;

and (3) the transfer must advance the just and efficient conduct of the actions. 28 § 1407(a). In re

Highway Accident Near Rockville, Conn., 388 F. Supp. 574, 575 (J.P.M.L. 1975) (“Before transfer

will be ordered, the Panel must be satisfied that all of the statutory criteria have been met.”). The

burden is on the movants to make these requisite showings. See Alba Conte & Herbert B.

Newberg, Newberg on Class Actions§ 9:15 (4th Ed. 2002). The Panel must consider the interests

of all parties and the appropriateness of multidistrict litigation as a whole, in light of the purposes

of Section 1407. In re Commonwealth Oil/Tesoro Petroleum Sec. Litig., 458 F. Supp. 225

(J.P.M.L. 1978).

       Based on the above criteria, there are several reasons why these Motions should be denied:
             Case MDL No. 2942 Document 456 Filed 06/05/20 Page 2 of 11



          First, these cases do not share common questions of fact with all of the cases identified for

centralization in MDL No. 2942. As one example, each insurance company’s insurance policies

contain different provisions. Therefore, centralization or all actions in one proceeding is not

proper.

          Second, over 55 individual insurance companies and their respective subsidiaries are

named in conjunction with cases identified as being related for purposes of MDL No. 2942. Having

that many individual defendants in a single case would impose a massive administrative burden

on the transferee Court. Litigation of this unprecedented magnitude would be nearly impossible

for a single federal judge to oversee.

          Third, these cases do not share common questions of law with all of the cases identified

for centralization in MDL No. 2942. The applicable policy language and applicable state law vary

across jurisdictions.

          Fourth, while common questions of law may exist with respect to each defendant

insurance company, when considering that cases are pending against over 55 separate companies,

such questions of law do not support centralizing all of these actions in one forum, and thus

centralization will not promote the just and efficient resolution of these cases.

          For all the foregoing reasons, granting the requests to transfer the two actions referenced

above to one forum achieves few if any of the efficiencies MDL proceedings seek to promote.

Such a centralization would only increase the parties’ burdens. Centralizing these actions in one

action will neither serve the convenience of parties and witnesses, nor promote the just and

efficient conduct of the various litigations. See, generally, In re American Airlines, Inc., Privacy

Litig., 342 F. Supp. 2d 1355, 1356 (J.P.M.L. 2004) (rejecting plaintiffs’ suggestion that the actions

be consolidated in the same district as similar litigation because “the JetBlue and American actions


                                                  -2-
            Case MDL No. 2942 Document 456 Filed 06/05/20 Page 3 of 11



- involve different defendants, underlying facts, data transfers, witnesses, documents, and

purported nationwide classes”); In re Amino Acid Lysine Antitrust Litig., 910 F. Supp. 696, 701

(J.P.M.L. 1995) (centralizing antitrust actions into three separate MDL proceedings because the

actions “involve different products, with different uses, produced for the most part by different

manufacturers, and sold by them to different alleged classes of purchasers”).

       Accordingly, the Motions requesting centralization of all actions in a single forum should

be denied. However, in the alternative, if the Panel decides to centralize the cases against the same

group of insurance company defendants, Plaintiffs respectfully request that centralization of the

claims against The Cincinnati Insurance Companies and any affiliated companies (“Cincinnati”)

be in the Northern District of Alabama, and that centralization of the claims against The Hartford

Financial Services Group, Inc. and any affiliated companies (“The Hartford”) be in the District of

Massachusetts.

I.     THE ACTIONS DO NOT PRESENT ANY OF THE CIRCUMSTANCES OR RISKS
       WARRANTING MDL COORDINATION UNDER SECTION 1407

       A.      The Actions At Issue Do Not Share Any Common Question of Fact With
               Actions Against Different Insurance Companies

       While the plaintiffs in the various actions identified so far for centralization 1 assert similar

legal theories in terms of breach of agreements and related declaratory relief, the actions against

different companies do not share common underlying facts, as Movants suggest. In fact, the Panel

routinely denies similar requests for centralization. See, e.g., In re Insurance Companies “Silent”

Preferred Provider Organization (PPO) Litig., 517 F. Supp. 2d 1362, 1363 (J.P.M.L.

2007)(refusing to consolidate four actions “against different defendant insurance companies” that


1
  Additional actions are still being filed. For example, on June 3, 2020, Pure Fitness LLC filed a
class action in the Northern District of Alabama against The Hartford. Pure Fitness, LLC v. The
Hartford Financial Services Group, et al., 2:20-cv-00775.


                                                 -3-
            Case MDL No. 2942 Document 456 Filed 06/05/20 Page 4 of 11



involve “different contracts”); In re Move Artwork Copyright Litig., 473 F. Supp. 2d 1381, 1382

(J.P.M.L. 2007)(refusing to consolidate actions that “alleged infringement of different copyrights

and trademarks owned by different entities and covering different movie and cartoon characters”).

Compare In re Tyson Foods, Inc., 582 F. Supp. 2d 1378, 1379 (J.P.M.L. 2008) (consolidating

putative class actions against same defendant because “these nine actions involve common

questions of fact”).

        The defendants named in the actions subject to the Motions are separate and independent

insurance companies with separate corporate headquarters, different underwriters, and separate

officers, directors, and personnel. None of the complaints in the underlying actions allege that

these companies are jointly and severally liable or vicariously liable for any conduct of the others.

Thus, based on the current pleadings, as unrelated entities, the actions of one may not bind or be

attributed to the other. 2

        There is only a “superficial factual commonality” between these actions. In re Fla., Puerto

Rico 2017 Hurricane Seasons Flood Claims Litig., 325 F. Supp. 3d 1367, 1368 (J.P.M.L.

2018)(denying request to centralize over 50 actions against 14 different insurers in its entirety;

the fact all plaintiffs suffered damage and denials of insurance coverage as a result of the same

event insufficient to warrant centralization, even where claims were geographically localized).

While central to each of these cases are the terms of the underlying insurance agreements, the issue

of whether each defendant is bound to provide coverage by the terms of those agreements, each


2
  This is not intended to suggest that discovery will not establish that the industry as a whole
decided to take a coordinated position to deny coverage under any circumstance. In fact, the
industry as a whole has coordinated actions in opposing legislation that would resolve this issue.
See, e.g., Bloomberg Law, Insurers May Have Already Won Covid-19 Coverage Fight, dated June
1, 2020 https://news.bloomberglaw.com/coronavirus/insurers-may-have-already-won-covid-19-
coverage-fight (documenting insurance industry’s efforts to defeat legislation that would have
forced insurers retroactively to cover business hurt by pandemic.)


                                                -4-
           Case MDL No. 2942 Document 456 Filed 06/05/20 Page 5 of 11



insurance company’s contracts, policies, provisions, exclusions, practices and conduct are not

identical. The presence of these different facts renders centralization of the actions inappropriate.

There is, consequently, no identified common questions of fact as between the different insurance

companies, nor are there common parties or witnesses shared between the actions against the

different insurance companies. Rather, the cases against each company must stand or fall on the

evidence unique to that company. With no common question of fact other than that all have denied

coverage for these claims, and no common parties or witnesses, the criteria prescribed by Section

1407 cannot be satisfied. There would therefore be little advantage gained from coordinating

pretrial procedures in these actions before a single court.

       The fact that the plaintiffs raise legal challenges similar to those raised by other plaintiffs

against different insurance companies does not support wholesale centralization absent such

common facts. See, e.g., In re Pharmacy Ben. Plan Administrators Pricing Litig., 206 F. Supp. 2d

1362, 1362 (J.P.M.L. 2002) (centralization inappropriate where actions share “common legal

questions” but have different underlying facts); In re Env. Protection Agency Pesticide Listing

Confidentiality Litig., 434 F. Supp. 1235, 1236 (J.P.M.L. 1977) (same).

       The absence of significant factual overlap between the conduct of the different insurance

companies is analogous to other situations, such as In re Fla/Puerto Rico, in which the Panel has

rejected attempts to create an MDL proceeding involving parallel clams against unrelated

defendants where none of the claims involved alleged jointly attributable conduct or joint and

several liability. See, e.g., In re Aredia & Zomedia Prods. Liab. Litig., 429 F. Supp. 2d 1371, 1372

(J.P.M.L. 2006) (rejecting centralization of similar actions against separate drug manufacturers in

a single MDL); In re Vioxx Mktg., Sales Practices & Prods. Liab. Litig., 416 F. Supp. 2d 1354,

1355-56 (J.P.M.L. 2006) (declining to centralize prescription medication-related claims against




                                                -5-
           Case MDL No. 2942 Document 456 Filed 06/05/20 Page 6 of 11



separate drug manufacturers in a single MDL); In re Celexa & Lexapro Prods. Liab. Litig., 416 F.

Supp. 2d 1361, 1362-63 (J.P.M.L. 2006) (refusing to include claims against one drug manufacturer

defendant in MDL to centralize claims against separate, unrelated drug manufacturer defendant).

Rather, the Panel has consistently denied requests for the centralization of claims alleging industry-

wide practices as not producing any substantive efficiencies or benefits. See, e.g., In re Proton-

Pump Inhibitor Products Liab. Litig., 273 F. Supp. 3d 1360, 1361 (J.P.M.L. 2017); In re: Mortg.

Indus. Home Affordable Modification Program (HAMP) Contract Litig., 867 F. Supp. 2d 1338,

1338 (J.P.M.L. 2012); In re: Mortg. Lender Force-Placed Ins. Litig., 895 F. Supp. 2d 1352, 1353

(J.P.M.L. 2012); In re Credit Card Payment Prot. Plan Mktg. and Sales Practices Litig., 753 F.

Supp. 2d 1375, 1376 (J.P.M.L. 2010); In re Ambulatory Pain Pump-Chondrolysis Products Liab.

Litig., 709 F. Supp. 2d 1375, 1377 (J.P.M.L. 2010); In re: Table Saw Products Liab. Litig., 641 F.

Supp. 2d 1384 (J.P.M.L. 2009). These decisions recognize that the mere fact that unrelated

defendants are being sued for analogous, similar-appearing, or even parallel conduct is insufficient

to establish that the actions share a common question of fact if there is no basis upon which to

ascribe the potential liability of one defendant to another unrelated defendant.

       In In re Pension Fund Class Action Litigation, 360 F. Supp. 1400, 1400 (J.P.M.L. 1973),

the Panel rejected the coordination of various actions against different city government defendants

that alleged the same constitutional violation arising from each city government’s policies for

administering that city’s pension funds for police and firemen. Each action alleged the same

conduct on behalf of each city government defendant and asserted the same basic constitutional

claims. Id. Nonetheless, the Panel rejected centralization because the actions did not allege any

common question of fact shared by the separate city government defendants and, instead, posed

common questions of law as to whether the similar administrative policies of each government




                                                -6-
            Case MDL No. 2942 Document 456 Filed 06/05/20 Page 7 of 11



entity were constitutional. Id.

       As set forth below, the cases presently at issue arguably share common questions of law as

to whether the systematic denials of coverage are or are not unlawful. The claims against them

depend upon separate facts applicable to each. The insurance company defendants here are,

therefore, like the city government defendants in Pension Fund, unrelated entities who are

similarly situated by virtue of being sued on similar claims for similar conduct. This is an

insufficient ground upon which to order transfer and centralization of actions against unrelated

entities in a single MDL proceeding.

       B.      Since the Defendant Insurance Companies Are Separate And Unrelated There
               Is No Danger That Litigating the Actions Separately Will Duplicate Discovery

       There is no serious threat of duplication that could be lessened or eliminated by the creation

of an MDL proceeding involving all of the defendant insurance companies. The insurance

companies, necessarily, will have different records and different witnesses. Because the insurance

company contracts, policies, procedures and conduct differ, discovery of these defendants should

not be coordinated.

       Conversely, centralizing the actions for pre-trial proceedings would impose unnecessary

discovery burdens on all parties and increase the burden on the transferee court. The inconvenience

and expense resulting from having to monitor or participate in discovery relating solely to other

insurance companies will far outweigh any benefit the plaintiffs might gain from centralization of

these disparate groups of cases into one proceeding. Also, as the insurance company defendants

are competitors, and discovery of each will involve proprietary and strategic business information,

preserving the confidentiality of this information in every discovery response, document

production and deposition in a centralized case will be cumbersome and costly with no benefit to

the parties or the court. In re: Yellow Brass Plumbing Component Products Liab. Litig., 844 F.



                                               -7-
            Case MDL No. 2942 Document 456 Filed 06/05/20 Page 8 of 11



Supp. 2d 1377, 1378 (J.P.M.L. 2012)(“[W]e are typically hesitant to centralize litigation against

multiple, competing defendants . . .”).

       The Motions do not demonstrate how coordinated discovery against unrelated defendants

would be more efficient than conducting coordinated discovery against the unrelated defendants

in separate actions. To the contrary, coordinating the cases against all of the separate defendants

in one proceeding is more likely to increase the discovery burdens and expenses on all parties, as

they may then feel obliged to follow and/or attend all discovery occurring in the coordinated case,

whereas in the absence of a single MDL proceeding, they would only follow discovery in their

own respective cases. This factor likewise does not support coordination under Section 1407.

       C.      No Questions of Law Are Sufficiently Common, Complex or Numerous to
               Warrant Centralization

       While as a general rule, these cases share a common focus on whether “all risk” policies

cover business losses stemming from the COVID-19 pandemic and/or civil authority orders

shutting down businesses nationwide and arguably share common questions of law whether these

systematic denials of coverage are or are not unlawful, that is the starting point, not ending point,

of the analysis. While many claims assert claims for breach of contract and declaratory relief, many

assert other claims. Some are filed as class actions; others are filed individually. What coverage

the insurance policies of each insurance company provides should not be difficult to ascertain and

should not be a complex or time-consuming aspect of any of the cases.

       The legality or fairness of each insurance company’s coverage determinations will

primarily present primarily questions of law. The coverage determinations of each insurance

company and the reasons given for those determinations are separately made and implemented by

each company. Therefore, they will differ between companies, even though these companies have

uniformly decided to deny business interruption coverage in all circumstances.             Normally



                                                -8-
             Case MDL No. 2942 Document 456 Filed 06/05/20 Page 9 of 11



questions of law are not a basis to order centralization, even where they are predominant between

defendants. In re Clean Water Rule: Definition of “Waters of the United States”, 140 F. Supp. 3d

1340, 1341 (J.P.M.L. 2015) (“[T]hese cases will turn on questions of law . . . . Accordingly,

centralization under Section 1407 is inappropriate.”).

          The primary dispute in the underlying cases is likely to center, at least in the first instance,

on the question whether each insurance company’s systematic denial of coverage under its all-risk

insurance policies is legal and proper. Even in cases where centralization may be appropriate due

to common legal issues, interpretation of the language of the policies in general is a question of

state law although certain facts may be relevant to that interpretation in terms of whether coverage

or some exclusion applies. Thus, there are no complex common legal questions that support

creation of an MDL proceeding in these matters. Without such commonality and complexity, any

advantage from centralization would be minimal. Cf., In re Bally Total Fitness Holding Corp. Sec.

Litig., 360 F. Supp. 2d 1359, 1360 (J.P.M.L. 2005) (refusing to consolidate actions where the

common questions of fact and law were not sufficiently “complex, unresolved and/or numerous to

justify § 1407 transfer”); In re Commonwealth Scientific, 395 F. Supp. 2d at 1358 (J.P.M.L. 2005)

(same).

II.       THERE ARE OTHER APPROPRIATE TRANSFEREE DISTRICTS FOR
          LIMITED MDL PROCEEDINGS

          If the Panel were nonetheless inclined to establish an MDL proceeding for each set of

insurance companies and subsidiaries to address issues common to those companies, the Northern

District of Alabama would be an appropriate transferee forum for the actions against Cincinnati,

and the District of Massachusetts would be appropriate for the actions against The Hartford. None

of these cases are advanced in terms of briefing or rulings on any pleadings motions such as to

justify all actions being transferred to the Eastern District of Pennsylvania or the Northern District



                                                   -9-
            Case MDL No. 2942 Document 456 Filed 06/05/20 Page 10 of 11



of Illinois. Each of these courts have the bandwidth to manage such cases, are easy to access, and

have experienced, skilled jurists available to manage these matters. In re Fisher-Price Rock ‘N

Play Sleeper Mktg., Sales Practices, Prod. Liab. Litig., No. MDL 2903, 2019 WL 4010712, at *2

(J.P.M.L. 2019)(discussing factors for selecting transferee districts).

       As to the lawsuits against Cincinnati, the Northern District of Alabama, located in

Birmingham, is one of the most efficient districts in the United States, and has demonstrated its

significant experience in conducting an MDL proceeding involving different related defendants

and classes, as evidenced by In Re Blue Cross Antitrust Litigation, MDL No. 2406, that it could

draw upon to coordinate these particular cases. It is located in a metropolitan area in an accessible

location.

       As to The Hartford, litigating in the District of Massachusetts’s Eastern Division, located

in Boston, a major metropolitan area with several major airports and access to other modes of

public transportation, would also be convenient. Moreover, while The Hartford’s applicable all-

risk policies have an exclusion that also includes the word “virus”, their policies in Massachusetts

have a rider expressly excluding that term. See Dkt. 300-4. Policies issued in other states may

have similar provisions. Thus, a judge in Massachusetts could decide both the applicability of the

exclusion and the relevance of the rider under Massachusetts state law, as compared to that issue

being decided in Pennsylvania or Illinois as requested by the Motions. Currently only one other

MDL matter is assigned to the Northern District of Alabama, and six to the District of

Massachusetts. In comparison, there are 10 MDL proceedings currently in both the Eastern District

of Pennsylvania and the Northern District of Illinois. It would be more efficient to send these

matters to Districts with fewer assigned MDL proceedings. In addition, the median time to

resolution is 10.8 months in the Northern District of Alabama and 19.8 months in the District of




                                                - 10 -
          Case MDL No. 2942 Document 456 Filed 06/05/20 Page 11 of 11



Massachusetts.

                                          CONCLUSION

       Based on the allegations in the underlying actions, there are no common questions of fact

shared between actions against the various insurance companies as separate entities. There are no

common parties shared among the actions. And there is little possibility of inconsistent

determinations or rulings. Under these circumstances, little advantage can be gained from initiating

a single MDL pre-trial proceeding. However, if the Panel concludes there would be efficiency in

centralizing the various actions filed against affiliated insurance companies, the Panel should select

the Northern District of Alabama as a transferee forum for the actions against Cincinnati, and the

District of Massachusetts for the actions against The Hartford.

DATED: June 5, 2020                            Respectfully submitted,

                                               WHATLEY KALLAS, LLP

                                               By /s/ Patrick J. Sheehan
                                               Patrick J. Sheehan
                                               101 Federal Street, 19th Floor
                                               Boston, MA 02110
                                               Phone: 617-573-5118
                                               Fax: 800-922-4851
                                               Email: psheehan@whatleykallas.com

                                               Counsel for Plaintiffs,
                                               Homestate Seafood, LLC d/b/a Automatic Seafood
                                               & Oysters and Rinnigade Art Works




                                                - 11 -
